J-A29043-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    WALLY DAVID DORSEY                         :
                                               :
                       Appellant               :   No. 372 WDA 2021

        Appeal from the Judgment of Sentence Entered February 19, 2021
    In the Court of Common Pleas of Westmoreland County Criminal Division
                       at No(s): CP-65-CR-0005222-2018


BEFORE: BENDER, P.J.E., BOWES, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                      FILED: DECEMBER 29, 2021

        Wally David Dorsey (Dorsey) appeals the judgment of sentence of the

Court of Common Pleas of Westmoreland County (trial court) that he qualifies

as a Sexually Violent Predator (SVP) under the Sex Offender Registration and

Notification Act (SORNA), 42 Pa.C.S. §§ 9799.10-9799.41. In 2019, Dorsey

pleaded guilty to one count of indecent assault. He was sentenced to a prison

term of one to two years and designated as an SVP. Dorsey now challenges

the SVP designation on the grounds that the trial court relied on unproven

allegations of a past sexual crime and the Commonwealth did not carry its

evidentiary burden of proof. We affirm.




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A29043-21


       Following Dorsey’s guilty plea to indecent assault, the Commonwealth

requested a hearing on whether he should be designated as an SVP. An SVP

is defined in Pennsylvania law as a person who has committed a sexually

violent offense and who suffers from “a mental abnormality or personality

disorder that makes the individual likely to engage in predatory sexually

violent offenses.” 42 Pa.C.S. §9799.12 (defining "sexually violent predator”).1

       The factors to be considered by the trial court when making an SVP

assessment are statutorily enumerated as follows:

       (b) Assessment-Upon receipt from the court of an order for an
       assessment, a member of the [Sexual Offenders Assessment
       Board] as designated by the administrative officer of the [B]oard
       shall conduct an assessment of the individual to determine if the
       individual should be classified as a sexually violent predator . . . .
       An assessment shall include, but not be limited to, an examination
       of the following:

              (1) Facts of the current offense, including:

                   (i) Whether the offense involved multiple victims.

                 (ii) Whether the individual exceeded the means
       necessary to achieve the offense.

                   (iii) The nature of the sexual contact with the victim.

                   (iv) Relationship of the individual to the victim.


____________________________________________


1 “As with any sufficiency of the evidence claim, we view all evidence and
reasonable inferences therefrom in the light most favorable to the
Commonwealth. We will reverse a trial court’s determination of SVP status
only if the Commonwealth has not presented clear and convincing evidence
that each element of the statute has been satisfied.” Commonwealth v.
Geiter, 929 A.2d 648, 650 (Pa. Super. 2007).


                                           -2-
J-A29043-21


               (v) Age of the victim.

                (vi) Whether the offense included a display of unusual
     cruelty by the individual during the commission of the crime.

               (vii) The mental capacity of the victim.

           (2) Prior offense history, including:

               (i) The individual’s prior record.

               (ii)   Whether   the   individual    completed   any   prior
     sentences.

              (iii) Whether the individual participated in available
     programs for sexual offenders.

           (3) Characteristics of the individuals, including:

               (i) Age

               (ii) Illegal use of drugs.

               (iii) Any mental illness, mental disability or mental
     abnormality.

                (iv) Behavioral characteristics that contribute to the
     individual’s conduct.

           (4) Factors that are supported in a sexual offender
     assessment field as criteria reasonably related to the risk of
     reoffense.

42 Pa.C.S. §9799.24(b)(1).

     “The salient inquiry to be made by the trial court is the identification of

the impetus behind the commission of the crime and the extent to which the

offender is likely to reoffend.” Commonwealth v. Morgan, 16 A.3d 1165,

1169 (Pa. Super. 2011) (quoting Fuentes v. Commonwealth, 991 A.2d 935,

943 (Pa. Super. 2010) (emphasis omitted)). “[O]ne’s risk of re-offending is

                                      -3-
J-A29043-21


but one factor to be considered when making an assessment; it is not an

‘independent element.’” Commonwealth v. Stephens, 74 A.3d 1034, 1038–

39 (Pa. Super. 2013) (quoting Commonwealth v. Morgan, 16 A.3d 1165,

1170-72 (Pa. Super. 2011)).

       The Commonwealth has the burden of proving by clear and convincing

evidence    that   a   defendant      qualifies   as   an   SVP.   See   42   Pa.C.S.

§ 9799.24(e)(3).       “We, as an appellate court, are required to view the

evidence in the light most favorable to the Commonwealth when reviewing

the sufficiency of the evidence for an SVP determination.” Commonwealth

v. Hollingshead, 111 A.3d 186, 194 (Pa. Super. 2015).

       In the present case, the trial court held an evidentiary hearing on

February 19, 2021.        The Commonwealth presented the testimony of one

expert witness, Carol Hughes, a psychologist who described at length Dorsey’s

criminal and psychiatric history.2 Hughes opined that Dorsey fit the definition

of an SVP based on each of the statutorily-enumerated factors for such a

classification. She testified in pertinent part as follows:

       There’s sufficient information in the case file data. This individual
       was 14 years of age when he came to the attention of the juvenile
       system. And that first arrest, the one charge is actually indecent
       assault. It’s indecent assault and terroristic threats. The data
       that I had in my data packet indicated those charges were
       dismissed by the Juvenile Court in December 1983. And then at
       15 years of age, he comes before the Juvenile Court again and
____________________________________________


2 Carol Hughes is a member of the Sexual Offender Assessment Board and in
that capacity she was qualified to assess Dorsey under the statutory SVP
assessment factors.

                                           -4-
J-A29043-21


     this time is adjudicated delinquent on theft related charges. The
     data that was available to me indicates a juvenile history of five
     delinquency referrals to the Juvenile Court, as well as issues
     related to parole being revoked. Then in June 1987 he’s certified
     as an adult. There’s history of running away from placement
     facilities, histories of detention at the Westmoreland County
     Detention Center, New Castle Youth Detention Center, and
     placement at Glen Mills School for Boys.

     As an adult, my data was documenting 23 arrests. Most of that is
     related to theft-related crime so burglary, receiving stolen
     property, but there are also charges of terroristic threats and
     harassment, simple assault, some drug-related offenses, prowling
     at night. So the history is documenting diverse criminal history.
     Once again, he’s coming to the attention of law enforcement
     authorities on many, many occasions. There’s an extensive
     history of being on probation, extensive history of being
     incarcerated, and then of course there’s the index sex offense.

     In my report I outlined the diagnostic criteria for anti-social
     personality disorder . . . The data that was available to me, I’m
     able to document that there’s conduct disorder behavior beginning
     prior to 15 years of age. I outline the criteria that the Diagnostic
     and Statistical Manual indicates as symptomatic of anti-social
     personality disorder, and you have to have three or more of these
     factors that are identified. The case file data for me identifies
     failure to conform to lawful behavior, indicated by repeatedly
     performing acts that are grounds for arrest. Deceitfulness. There
     is prior evaluation that I had documentation of that refers to him
     as impulsive.

     In terms of irritability, aggressiveness, the offenses that relate to
     assault behavior are indicative of that as well as the sexual assault
     behavior, reckless disregard for the safety of others, again
     assault, and — well, physical assault and sexual assault behavior,
     and then irresponsibility and failure to sustain consistent work.

Sentencing Hearing Transcript, 2/19/2021, at pp. 9-11.

     At the conclusion of the evidentiary hearing, the trial court detailed its

finding that Dorsey was an SVP:




                                     -5-
J-A29043-21


     I agree with the Commonwealth. I think the Commonwealth has
     set forth clear and convincing evidence that [Dorsey] is an
     individual who’s committed a sexually violent offense and who is
     a sexually violent predator due to a mental abnormality or
     personality disorder, a mental abnormality in this case that makes
     the individual likely to engage in predatory sexually violent
     offenses. So, with regard to the first issue, he’s committed a
     sexually violent offense. On May 30th of 2019, he pled guilty to
     indecent assault, and he admitted to having indecent assault with
     a 19-year old by forcible compulsion so that’s clearly a sexually
     violent offense.

     The next issue is probably the more difficult one to prove, but Ms.
     Hughes adequately demonstrated to me that he suffers from a
     mental abnormality, specifically anti-social personality disorder.
     She indicated that based on the records that she reviewed, which
     I think were adequate for her to make the decision, he’s had
     anti-social tendencies since the age of 14 in this case. He’s
     failed to conform to social norms. He’s committed acts that
     show        deceitfulness,        impulsivity,         irritability,
     aggressiveness, and reckless disregard for others. So, I
     believe that he suffers from that mental health
     abnormality.

     And then the third issue is whether he’s likely to engage in
     predatory sexually violent offenses. And if you look at the
     incident offense, he, I guess, didn’t break into her home, but he
     came into her home without permission. This was a stranger, and
     he used force and the threat of force in order to violate her with
     the ultimate violation, which was the penetration so just from that
     basis, I think it can be determined that he’s a sexually
     violent predator, but I think Ms. Hughes went further by
     reviewing his criminal history, which indicated a long
     history of maybe not sexually violent predatory behavior
     but certainly predatory behavior. We’ve got a very long
     history here of breaking into homes, burglary, robbery, and
     a three-page long history as well as some personal crimes
     as well. So, I think that information indicates that he is a
     predator and that as she testified people that have that
     mental abnormality are likely to commit again.

Id. at p. 26 (emphases added).




                                    -6-
J-A29043-21


      On appeal, Dorsey’s central contention is that in making an SVP

determination, the trial court relied on improper evidence – the fact that

Dorsey was charged with a sexual crime when he was 14 years old. According

to Dorsey, this erroneous consideration was an abuse of discretion, rendering

the SVP determination invalid. However, it is apparent from the record that

the trial court did not rely on unproven allegations as Dorsey claims.

      As shown by the quoted transcript above, the trial court referred

generally to Dorsey’s entire record when describing his long-term pattern of

criminal and anti-social conduct.     The trial court found that clear and

convincing evidence established that Dorsey suffers from a mental health

abnormality, emphasizing that “he’s had anti-social tendencies since the age

of 14.” Id. The trial court did not presume that Dorsey was guilty of a sexual

offense alleged, but not proven, when Dorsey was 14 years old.

      In fact, when evaluating whether Dorsey would be likely to commit

predatory sexually violent offenses in the future, the trial court noted

specifically that Dorsey had no prior history of sexually violent or predatory

behavior. The trial judge made a finding that Dorsey would be likely to engage

in such conduct based on the undisputed facts that he had just committed a

violent sexual offense, he had a long history of criminal convictions, and he

suffers from a mental abnormality.

      Although it was arguably improper for the Commonwealth’s witness to

refer to an unproven juvenile allegation as evidence that Dorsey is an SVP,


                                     -7-
J-A29043-21


the trial court did not, as Dorsey argues, make the alleged juvenile offense a

material component of its determination that Dorsey has a propensity to

reoffend.   Additionally, Dorsey’s counsel did not object to such references

during the witness’s testimony or mention the issue in the 1925(b) statement,

waiving that discreet issue for the purposes of appeal. See Commonwealth

v. Berryman, 649 A.2d 961, 973 (Pa. Super. 1994) (“[I]ssues, even those of

constitutional dimension, are waived if not raised in the trial court.”) (citation

omitted); Commonwealth v. York, 465 A.2d 1028, 1032 (Pa. Super. 1983)

(“[A] new and different theory of relief may not be successfully advanced for

the first time on appeal.”) (citation omitted).

      To the extent that Dorsey is arguing more generally that the trial court

erred because the evidence as a whole was legally insufficient to support an

SVP designation, we again find that no relief is due. As previously discussed,

the Commonwealth produced the testimony of an expert witness who credibly

opined that Dorsey has a mental abnormality and extensive criminal history

that make it likely he will reoffend in the future. It was up to the trial court

to weigh the testimony and evidence before it to determine if the

Commonwealth proved by clear and convincing evidence that Dorsey is an

SVP. See Commonwealth v. Hollingshead, 111 A.3d 186, 189 (Pa. Super.

2015). On review of a sufficiency claim, this Court must “view all evidence

and the reasonable inferences therefrom in the light most favorable to the

Commonwealth.”      Commonwealth v. Baker, 24 A.3d 1006, 1033 (Pa.


                                      -8-
J-A29043-21


Super. 2011). An SVP designation must be affirmed if the Commonwealth

presented clear and convincing evidence that satisfies each element of the

SVP statute. See id.

      Here, the trial court considered evidence that would tend to establish all

statutory elements for an SVP classification. This Court cannot second-guess

the evidentiary weight assigned by the trial court in making its determination

that Dorsey is an SVP. See generally Commonwealth v. Meals, 912 A.2d

213 (Pa. 2006) (appellate court may not re-weigh SVP evidence presented to

the trial court and give more weight to factors that were absent than to those

found and relied upon by the trial court). Thus, the judgment of sentence and

SVP designation must stand.

      Judgment of sentence and SVP determination affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/29/2021




                                     -9-